Citation Nr: 1812239	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-14 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus, type II, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 through July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

During his February 2017 Board hearing, the Veteran withdrew his claim for entitlement to service connection for melanoma of the right leg.  As such, the issue is no longer before the Board.  38 C.F.R. § 20.204.  Therefore, the Board will proceed with only the issue listed on the title page above.

In order to establish jurisdiction over the issue of entitlement to service connection for diabetes mellitus, type II, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  In an August 2008 rating decision, service connection for diabetes mellitus, type II was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

2.  Additional evidence received since the August 2008 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  There is no persuasive evidence the Veteran was actually exposed to herbicide agents during active service, and there is no other suggestion of how his diabetes mellitus, type II, might be related to service.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).

2.  Evidence received since the August 2008 rating decision is new and material to the service connection claim for diabetes mellitus, type II; therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1110, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claim.  However, as his service and post-service treatment records fail to suggest that he developed diabetes mellitus during or soon after service, and, as will be discussed below, the probative evidence of record fails to indicate that he was actually exposed to Agent Orange during service, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Although evidence was received following the March 2017 statement of the case, the Veteran waived AOJ consideration of the additional evidence.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.104, 3.156, 3.303, 3.304, 3.307, 3.309, 20.302) were provided in the March 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for diabetes mellitus.  See Jackson v. Principi, supra.  One piece of evidence submitted subsequent to the August 2008 rating decision is a September 2003 letter indicating that herbicides were stored at Andersen Air Force Base (AFB) prior to the Korean War and e-mail correspondence from an EPA employee suggesting that the level of dioxins found in the soil at Andersen AFB supports the claims that herbicides were stored and used at the base.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

The RO reopened the claim for service connection for diabetes mellitus in the March 2014 statement of the case and considered it on the merits.  There is no prejudice, then, in the Board doing so.

The Veteran was not diagnosed with diabetes mellitus until 2007.  Thus, his disability was not factually shown during service and did not manifest to a compensable degree within one year of separation from service.  There is also no continuity of symptomatology, as the Veteran's medical records do not indicate he had symptoms of elevated glucose or prediabetes prior to April 2005.

The Veteran asserts that his diabetes mellitus was caused by exposure to Agent Orange.  He claims that he was exposed to herbicides while stationed at Andersen AFB in Guam and that he went TDY for one month in Vietnam.  See VA Form 21-526 Veteran's Application for Compensation and/or Pension dated January 2007.  There is no evidence to suggest that the Veteran was in Vietnam.  His military personnel records note that he was stationed at Lackland AFB in Texas, Andersen AFB in Guam, and Wurtsmith AFB in Michigan.  The only foreign service listed in his personnel records is his deployment to Guam from March 1969 through September 1970.

The Board finds that there is no persuasive evidence the Veteran was in Vietnam and he is not presumed to have been exposed to tactical herbicides, such as Agent Orange.  Nevertheless, exposure may be established on a direct basis.  He argues that herbicides were sprayed along the perimeter and on security posts and were stored in unmarked barrels at the end of the runway.

In September 2010, the RO received a response from the Defense Personnel Records Information Retrieval System stating that the Department of Defense (DoD) list of herbicide spray areas and test sites outside the Republic of Vietnam did not contain Guam.  Additionally, available unit historical data did not document any herbicide spraying, testing, storage, or usage at Andersen AFB in Guam.  Accordingly, it could not be verified that the Veteran was exposed to herbicide agents while in Guam.

The Veteran has submitted a considerable amount of articles and reports that he maintains support his contention that Agent Orange or other herbicide agents were used on Guam.  The Board finds, however, that this evidence is circumstantial at best and does not prove it is as likely as not that the U.S. military stored, tested or used tactical herbicides on Andersen AFB in Guam, much less that they did so at the time the Veteran was there.

In April 2017, the RO received a large amount of information purporting to prove Agent Orange or other defoliants were used at Andersen AFB.  Among the information are articles titled "Were Vets Who Served in Guam Exposed to Agent Orange and Denied Benefits?," "Lakeland veteran haunted by guilt of spraying Agent Orange on airbase," and "A 68-year-old Air Force veteran said he sprayed Agent Orange on Guam in '60s, '70s."  In September 2017, the Veteran submitted more information in support of his claims.  Articles submitted included "More veterans allege Agent Orange use at military bases," "Congressman introduces Guam-inspired Agent Orange bill," "Air Force veteran, 72, alleges Agent Orange use on Andersen Air Force Base," and "Task force will investigate reports of Agent Orange use on Guam."  These sources primarily consist of statements from veterans indicating they believed Agent Orange was used on the island and that they came into direct contact with it.  However, they contain no information that otherwise confirms the presence of Agent Orange or any other herbicide agent on Guam nor show that this Veteran was exposed to herbicide agents in Guam.  In fact, these articles clearly state that the overwhelming majority of these claims are denied by VA, as there is a lack of credible evidence showing herbicide exposure in Guam.

The Veteran also submitted a January 2002 Public Health Assessment of Andersen Air Force Base conducted by the Environmental Protection Agency (EPA).  The report discussed contaminated soil and water on Andersen AFB caused by base activities involving numerous fuel, pesticide, and chemical spills.  However, this report does not discuss Agent Orange or other herbicides.  It merely concludes that dioxins were found in several waste dumpsites around the base.  Included in the information submitted is the December 2003 United States Air Force Installation Restoration Program for two dumpsites at Andersen AFB.  Again, this report only discusses the cleanup of two dumpsites identified as contaminated by a variety of chemicals, including dioxins, but does not report that any of the contaminants were Agent Orange or another herbicide.

The claims file contains several other pieces of circumstantial evidence.  Notably, there is a September 2003 letter stating that Herbicide Purple was stored at Andersen AFB in 1952 in preparation for the Korean War, but was never used and was returned to the United States.  The letter went on to state that although herbicides may have passed through Guam, the DoD does not have any record of long-term storage or use of herbicides in Guam and the presence of dioxin contamination in the soil does not necessarily indicate that Agent Orange was used or stored at the base.  Further, according to Air Force studies, the dioxins at sites referenced in the Public Health Assessment were associated with burned material.  Although the September 2003 letter does not state when the barrels of Herbicide Purple were removed from Guam, it also does not prove that herbicides were used or stored at Andersen AFB during the approximately 18 months that the Veteran was stationed there and that he was exposed to those herbicides.

E-mail correspondence submitted from an employee with the Superfund Programs at the EPA similarly does not prove the Veteran was exposed to herbicides.  These e-mails discuss the acceptable levels for drinking water in 1992 and state that off-island shipments of PCB wastes did not take place until the 1990s.  PCB wastes, or Polychlorinated biphenyls, are found in several household items including surface coatings, inks, adhesives, and paints.  See Concise International Chemical Assessment Document 55 Polychlorinated Biphenyls: human Health Aspects by the World Health Organization.  Other e-mail correspondence submitted assert that Andersen AFB has the highest amounts of dioxin in the soil in the world, with the highest amount at a burning pond that included contaminants such as pesticides.  The e-mails also claim that Guam was a major staging area for Vietnam and many of the herbicides used in Vietnam were stored on the island.  However, the information in these e-mails cannot be verified.  As stated above DoD has no evidence of herbicides were stored, tested or used in Guam.  The e-mails have no header, date, or any cited sources to confirm the accuracy of these statements.  Further, the e-mails contain several typos - "liquid" consistently misspelled as "liguid," and "herbs" instead of herbicides - undermining their probative value.  Although the e-mails are claimed to be from an EPA employee, the e-mail address listed is not an official EPA e-mail address.

The above-cited records merely address dioxins in the soil at Andersen AFB.  Clearly the DoD produced a lot of hazardous waste on its Air Force bases as a by-product of its work and this has caused high toxicity levels on the bases on Guam as shown by the EPA reports.  However, that is not a reason to infer that tactical herbicides, such as Agent Orange, were used, tested or stored at Andersen AFB.

The Veteran testified at his February 2017 Board hearing that he saw unmarked barrels, defoliated areas along the runways and perimeter, and other airmen spraying an unknown substance.  However, he also testified that he did not move or otherwise come into contact with the unmarked barrels and could not identify the substance he saw sprayed.  The Veteran offers no direct evidence that he was actually exposed to a "herbicide agent" as defined by 38 C.F.R. § 3.307(a)(6).  The Veteran is competent to state that he saw chemicals being sprayed and that he saw dead foliage.  He is not competent to identify a herbicide agent as specified in 38 C.F.R. § 3.307(a)(6), as he does not have the requisite chemical knowledge.  In this case, he has professed no specialized ability to detect herbicide agents in the environment, outside of labeled containers, and his assertions of exposure are essentially speculative.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  His lay statements are not sufficient to establish that he was actually exposed to herbicide agents, and his assertions must be weighed against other evidence of record, including the lack of documentary evidence of use of herbicides.  Id.

Regarding the Veteran's references to other individuals who were stationed in Guam during the 1960s that are service connected for disabilities related to Agent Orange exposure, they are not binding.  Board decisions are not precedential and each case is decided on its particular facts.  

Based on the totality of the evidence, the Board finds that the Veteran was not exposed to the herbicide Agent Orange in service, either on a presumptive or direct basis.  He has offered no other theory as to how his diabetes mellitus might be related to his service.  Therefore, without persuasive evidence he was actually exposed to Agent Orange, service connection for diabetes mellitus is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.

Entitlement to service connection for diabetes mellitus, type II is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


